On Motion this day being made by Mr. Hamilton Council for the plan-tiff to have the Bill of Complaint read as likewise the Answer and Demurer of the Defendant the Council for the plantiff pleads that the Defendant has been guilty of Usury; Mr. Whitaker and Mr. Allein Council for the Defendant Alledges that no Man is Obliged to answer to what will lay him open to any Penalty at Common Law, and denys that they have been guilty of any Usury, The Cause being Maturely Considered and Debated
It is the Opinion of this Court that the Defendants Demurrer is good and its therefore Allowed of and the Bill is dismissed.
Intr.
J. Skene Register